Case 1:19-cv-00804-MN-SRF Document 104 Filed 06/17/21 Page 1 of 3 PageID #: 2603




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 NRT TECHNOLOGY CORP. and                           )
 NRT TECHNOLOGIES, INC.,                            )
                                                    )
                        Plaintiffs,                 )
                                                    )
            v.                                      )   C.A. No. 19-804 MN-SRF
                                                    )
 EVERI HOLDINGS INC. and                            )
 EVERI PAYMENTS INC.,                               )
                                                    )
                        Defendants.                 )

                               MOTION FOR TELECONFERENCE
                              TO RESOLVE DISCOVERY DISPUTE

        Plaintiffs NRT Technology Corp. and NRT Technologies, Inc. respectfully move this

 Court to schedule a teleconference to address outstanding disputes regarding the following

 discovery matters:

            1. Whether Everi may refuse to apply NRT’s 10 additional search terms to its

                 custodial ESI under paragraph 5(b) of the Default Standard for Discovery, even

                 after NRT twice narrowed its search terms in response to Everi’s concerns.

            2. Whether Everi may refuse to produce a metadata-only privilege log for its

                 privileged communications with outside counsel, given the role played by counsel

                 in Everi’s scheme to use the ‘792 Patent to exclude NRT from the relevant market

                 and in light of the fact that such a log can be produced with the click of a button.

            3. Whether an extension of the deadline for the close of fact discovery is appropriate,

                 given the intentional and obstructive delay on behalf of Everi and NRT’s need for

                 a reasonable amount of time to review Everi’s documents and do follow-up

                 discovery.
Case 1:19-cv-00804-MN-SRF Document 104 Filed 06/17/21 Page 2 of 3 PageID #: 2604




         The following attorneys, including at least one Delaware Counsel and at least one Lead

 Counsel per party, participated in a telephonic meet and confer on the following date: June 10,

 2021.

         Delaware Counsel:

         Christina B. Vavala for NRT; Adam W. Poff for Everi.

         Lead Counsel:

         Herbert Allen and Elizabeth Marden for NRT; Ashley Bass and Jeffrey Cao for Everi.

         NRT is available for a teleconference on the following dates: July 7, 9, 12, and 14, 2021.

 NRT reached out to counsel for Everi on June 11, 16, and 17 to obtain Everi’s availability for a

 teleconference. Despite these efforts, Everi has yet to provide NRT with any dates for its

 availability for such a teleconference.




                                                 2
Case 1:19-cv-00804-MN-SRF Document 104 Filed 06/17/21 Page 3 of 3 PageID #: 2605




                                              Respectfully submitted,

                                              POLSINELLI PC
 Of Counsel:
                                              /s/ Christina B. Vavala
 Colby B. Springer                            Christina B. Vavala (DSB No. 6135)
 Barrington Dyer                              222 Delaware Avenue, Suite 1101
 Miya Yusa                                    Wilmington, DE 19801
 Melenie Van                                  Telephone: (302) 252-0920
 POLSINELLI LLP                               Facsimile: (302) 252-0921
 3 Embarcadero Center, Suite 2400             cvavala@polsinelli.com
 San Francisco, CA 94111
 Telephone: (415) 248-2100                    Counsel for Plaintiffs NRT Technology Corp.
                                              and NRT Technologies, Inc.
 Herbert F. Allen
 POLSINELLI PC
 1401 Eye ("I") Street, N.W., Suite 800
 Washington, DC 20005
 Telephone: (202) 783-3300

 Daniel D. Owen
 Elizabeth M. Marden
 POLSINELLI PC
 900 W. 48th Place, Suite 900
 Kansas City, MO 64112
 Telephone: (816) 753-1000

 Isuri M. Lawson
 POLSINELLI PC
 1401 Lawrence Street, Suite 2300
 Denver, CO 80202
 Telephone: (303) 572-9300

 Dated: June 17, 2021




                                          3
